Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is dated as of August 1, 2020, by
and between Fauquier Bankshares, Inc. a Virginia corporation (the “Company”),
and Christine E. Headly and to which The Fauquier Bank, a wholly-owned banking
subsidiary of the Company (the “Bank”), is made a party.

 

The parties, intending to be legally bound, agree as follows:

 

1.Employment.  You will be employed as Executive Vice President and Chief
Financial Officer of the Company and the Bank on the terms and subject to the
conditions of this Agreement.  You will have the duties and responsibilities
that are commensurate with your position and shall also render such other
managerial services as may be reasonably assigned to you by the Company or its
designee, consistent with your position.  You accept such employment and agree
to devote the necessary time and attention on a full-time basis to the discharge
of such duties and responsibilities to the best of your abilities.  You agree to
comply with all policies, standards and codes of conduct of the Company now or
hereafter adopted.  

 

References in this Agreement to services rendered for the Company and
compensation and benefits payable or provided by the Company shall include
services rendered for, and compensation and benefits payable or provided by, any
Affiliate (as defined below) of the Company.  Unless the context otherwise
requires, references in this Agreement to the “Company” also shall mean and
refer to any business entity, including the Bank, that, directly or indirectly
through one or more intermediaries, is controlled by the Company (each, an
“Affiliate”).

 

2.Term.  This Agreement is effective on August 1, 2020 (the “Effective Date”),
and, subject to Section 5, will expire on December 31, 2021 (the term of this
Agreement is referred to as the “Employment Period”).  The last day of the
Employment Period is sometimes referred to in this Agreement as the “Expiration
Date.”

 

3.Compensation.

 

(a)Base Salary.  During the Employment Period, you will receive for your
services an annual base salary (the “Base Salary”) in an amount to be determined
by the Company in accordance with its salary administration program as it may
from time to time be in effect.  The Base Salary will be reviewed annually and
may be adjusted upward or downward in the sole discretion of the Compensation
Committee or the Board of Directors of the Company, except that any downward
adjustment in your Base Salary may be made only in connection with a general
reduction in Base Salary that affects all similarly situated senior officers of
the Company in substantially the same proportions.  The initial Base Salary will
be $200,000.  In no event will the Base Salary be less than $200,000.

 

 

 

--------------------------------------------------------------------------------

 

(b)Short-Term and Long-Term Incentives.  During the Employment Period, you may
participate in such short-term and/or long-term cash and/or equity incentive
plan(s) in such manner and subject to such terms and conditions as the
Compensation Committee or the Board of Directors of the Company in its sole
discretion may determine.  An annual bonus, if any, will be paid within two and
a half months after the end of the applicable year.  To be eligible to receive
any bonus, you must be employed by the Company on the date such bonus is paid,
except as otherwise provided in this Agreement.

 

4.Benefits; Business Expenses.

 

(a)Benefit Programs.  You will eligible to participate in any plans, programs,
or forms of compensation or benefits that the Company or its Affiliates provide
to the class of employees that includes you, on a basis not less favorable than
that provided to such class of employees, including without limitation, group
medical, disability and life insurance, vacation and sick leave, and
retirement.  It is understood that the Board of Directors of the Company may, in
its sole discretion, establish, modify or terminate such plans, programs or
benefits.

 

(b)Business Expenses.  The Company will pay on your behalf (or promptly
reimburse you for) reasonable expenses incurred by you at the request of, or on
behalf of, the Company in the performance of your duties pursuant to this
Agreement and in accordance with the Company’s policies.

 

5.Termination and Termination Benefits.  The Employment Period and your
employment may be terminated by either the Company or you at any time or for any
reason.  Upon termination of your employment during the Employment Period, you
shall be entitled to the compensation and benefits described in this Section 5
and shall have no further rights to any compensation or other benefits from the
Company or any of its Affiliates.

 

(a)Termination as a Consequence of Death or Incapacity.  If you die while
employed by the Company, the Company will pay your beneficiary designated in
writing (provided such writing is executed and dated by you and delivered to the
Company in a form acceptable to the Company prior to your death) and surviving
you or, if none, your estate your Base Salary through the end of the third full
calendar month following the month in which your death occurs.  

 

If the Company determines that the Incapacity, as defined below, of you has
occurred, it may terminate your employment and this Agreement upon thirty (30)
days’ written notice, provided that, within thirty (30) days after receipt of
such notice you shall not have returned to full-time performance of your
assigned duties.  Incapacity shall mean either: (i) your failure to perform your
assigned duties and responsibilities with the Company on a full-time basis as a
result of mental or physical illness or injury as determined by a physician
selected by the Company for ninety (90) consecutive calendar days; or (ii)
incapacity or disability as defined in the disability insurance policy
maintained by the Company for your benefit, whichever definition is more
favorable to you.  You will not be entitled to any additional benefits under
this Agreement as a result of a termination due to your Incapacity.

2

 

--------------------------------------------------------------------------------

 

(b)Termination for Cause.  Your employment may be terminated by the Company for
Cause (as defined below).  If your employment is terminated by the Company for
Cause, you will be entitled to receive:

 

(i)Any accrued but unpaid Base Salary which shall be paid on the payroll date
immediately following the date of termination in accordance with the Company’s
customary payroll procedures;

 

(ii)Reimbursement for unreimbursed expenses properly incurred by you, which
shall be subject to and paid in accordance with the Company’s expense
reimbursement policy; and

 

(iii)Such employee benefits (including equity compensation), if any, to which
you may be entitled under the Company’s employee benefit plans and programs as
of the date of termination (items (i) through (iii) are referred to collectively
as the “Accrued Amounts”).

 

(c)Definition of Cause.  For purposes of this Agreement, Cause shall mean:

 

(i)Your failure to perform any of the material duties and responsibilities
required by your position (other than by reason of Incapacity), or your failure
to follow reasonable instructions or policies of the Company;

 

(ii)Your conviction of or entering of a guilty plea or plea of no contest with
respect to a felony, a crime of moral turpitude or any other crime with respect
to which imprisonment is a possible punishment, or your misappropriation or
embezzlement of funds or property of the Company or its Affiliates;

 

(iii)Your fraud or dishonesty with respect to the Company or its Affiliates;

 

(iv)Your breach of fiduciary duties owed by you to the Company or its
Affiliates;

 

(v)Your breach of a material term of this Agreement or violation in any material
respect of any code or standard of behavior generally applicable to employees of
the Company; or

 

(vi)Your engaging in conduct that, if it became known by any regulatory or
governmental agency or the public, is reasonably likely to result, or has
resulted, in material injury to the Company or its Affiliates, reputational,
financial or otherwise.

 

3

 

--------------------------------------------------------------------------------

You shall not be deemed to have been terminated for Cause unless and until the
Company delivers to you a copy of a resolution duly adopted by the affirmative
vote of a majority of the directors who qualify as “independent” directors of
the Company under the applicable stock exchange listing requirements (the
“Independent Directors”), after reasonable written notice is provided to you and
you are given an opportunity, together with counsel, to be heard before the
Independent Directors, finding that you are guilty of the conduct described in
any of clauses (i) – (vi) above.  Except for a failure, breach or refusal which,
by its nature, cannot reasonably be expected to be cured, you shall have ten
(10) days from the delivery of written notice by the Company within which to
cure any acts constituting Cause; provided, however, that if a majority of the
Independent Directors reasonably expects irreparable injury from a delay of ten
(10) days, the Company may give you notice of such shorter period within which
to cure as the Independent Directors determine is reasonable under the
circumstances, which may include the termination of your employment without
notice and with immediate effect.

 

(d)Termination by You Other Than for Good Reason.  You may terminate your
employment hereunder without Good Reason (as defined below) by written notice to
the Company effective thirty (30) days after receipt of such notice by the
Company or at any time by mutual agreement in writing.  If you terminate your
employment without Good Reason, you will be entitled to receive the Accrued
Amounts as provided in Section 5(b).  It shall not constitute a breach of this
Agreement for the Company to suspend your duties and to place you on paid leave
during the notice period.

 

(e)Termination by the Company Without Cause.  Your employment may be terminated
by the Company without Cause at any time upon written notice to you, which
termination will be effective immediately or on such later date as specified in
the written notice.  In the event your employment is terminated without Cause,
you shall receive the Accrued Amounts and, provided you sign a release and
waiver of claims in favor of the Company and its Affiliates and their respective
officers and directors in a form provided by the Company (a “Release”) and it
becomes effective, you shall receive the following benefits; provided that items
(i) and (ii) below are not intended to be duplicative of any bonus payable to
you under Section 3(b) and shall be paid only to the extent not otherwise
payable under Section 3(b):

 

(i)Any earned but unpaid incentive bonus with respect to any completed calendar
year immediately preceding the date of termination, which shall be paid on the
applicable payment date for incentive bonuses for such year (but not later than
March 15 of the year that includes the termination date);

 

(ii)The product of the annual incentive bonus earned for the year that includes
the date of termination, based on attainment of applicable goals for the year,
and a fraction, the numerator of which is the number of days in the current year
through the date of termination and the denominator of which is 365, which shall
be paid on the applicable payment date for incentive bonuses for such year (but
not later than March 15 of the year following the year that includes the
termination date); and

 

4

 

--------------------------------------------------------------------------------

(iii)The Company shall continue to pay your Base Salary in effect on the date of
termination for the lesser of (x) a period of twelve (12) months or (y) the
period remaining until December 31, 2021, such payments to be made on the same
periodic dates as salary payments would have been made to you had your
employment not been terminated, subject to compliance with Section 9(g) of this
Agreement regarding the requirements of Section 409A of the Internal Revenue
Code of 1986 (the “Code”).

 

(f)Termination by You for Good Reason.  You may voluntarily terminate your
employment under this Agreement at any time for Good Reason and be entitled to
receive the compensation and other benefits set forth in Section 5(e) relating
to a termination without Cause, provided you sign a Release and it becomes
effective.  You must provide written notice to the Company of the existence of
the event or condition constituting such Good Reason within ninety (90) days of
the initial occurrence of the event or condition alleged to constitute Good
Reason.  Upon delivery of such notice by you, the Company shall have a period of
thirty (30) days during which it may remedy in good faith the event or condition
constituting Good Reason, and your employment shall continue in effect during
such time so long as the Company is making diligent efforts to cure.  In the
event the Company shall remedy in good faith the event or condition constituting
Good Reason, then such notice of termination shall be null and void, and the
Company shall not be required to pay the amount due to you under this Section
5(f).

 

For purposes of this Agreement, Good Reason shall mean:

 

(i)The assignment to you, without your written consent, of duties inconsistent
with your position, authority, duties or responsibilities as contemplated by
Section 1 hereof;

 

(ii)Any action taken by the Company that results in a substantial reduction in
your status, including a diminution in your position, authority, duties or
responsibilities;

 

(iii)Requiring you to maintain your primary office outside of the Market Area
(as defined in Section 6(c)), unless either the Company or the Bank moves its
principal executive offices to the place to which you are required to move your
primary office; or

 

(iv)The failure of the Company to comply with any material term of this
Agreement.

 

Notwithstanding the above, Good Reason shall not include your removal as an
officer of any Affiliate of the Company (including the Bank) in order that you
might concentrate your efforts on the Company or any resignation by you where
Cause for your termination by the Company exists.

 

5

 

--------------------------------------------------------------------------------

(g)Resignation of All Other Positions.  Effective upon the termination of your
employment for any reason, you shall be deemed to have resigned from all
positions that you hold as an officer of the Company or any of its Affiliates.

 

(h)Regulatory Requirement.  The Company shall not be required to make payment
of, or provide any benefit under, this Section 5 to the extent such payment or
benefit is prohibited by the regulations presently found at 12 C.F.R. Part 359
or to the extent that any other governmental approval for the payment or benefit
that is required by law is not received.

 

6.Covenants.

 

(a)Noncompetition.  You agree that during the Employment Period and for a
one-year period following the expiration of this Agreement or, if sooner, the
termination of your employment for any reason, including resignation or
retirement, during the Employment Period (the “Noncompete Period”), you will not
directly or indirectly, as a principal, agent, employee, employer, investor,
director, consultant, co-partner or in any other individual or representative
capacity whatsoever, engage in a business that provides Competitive Services
anywhere in the Market Area (as such terms are defined below) in any competitive
capacity holding a similar office or engaging in similar activities to those
which you held or performed on behalf of the Company and any of its Affiliates
during the Employment Period.  Notwithstanding the foregoing, you may purchase
or otherwise acquire up to (but not more than) 1% of any class of securities of
any business enterprise (but without otherwise participating in the activities
of such enterprise) that engages in a Competitive Business in the Market Area
and whose securities are listed on any national or regional securities exchange
or have been registered under Section 12 of the Securities Exchange Act of 1934,
as amended.

 

(b)Nonsolicitation.  You further agree that during the Employment Period and for
a one-year period following the expiration of this Agreement or, if sooner, the
termination of your employment for any reason, including resignation or
retirement, during the Employment Period, you will not directly or indirectly:
(i) solicit, or assist any other person in soliciting, any Customers (as defined
below) to make deposits in, borrow money from, or otherwise become customers of
any other business entity conducting a Competitive Business in the Market Area;
(ii) induce any Customers to terminate their relationship with the Company or
its Affiliates; or (iii) contact, solicit or assist in the solicitation of any
employee to terminate his or her employment with the Company or its Affiliates.

 

(c)Definitions.  As used in this Agreement, the term “Competitive Services”
means providing financial products and services, which includes offering one or
more of the following services and products: depository accounts, consumer and
commercial lending, residential and commercial mortgage lending, cash management
services, trust and estate administration, asset management, and any other
business in which the Company or any of its Affiliates are engaged and in which
you are significantly engaged at the time of termination of your employment; the
term “Customer” means any

6

 

--------------------------------------------------------------------------------

individual or entity to whom or to which the Company or an Affiliate provided
Competitive Services within two (2) years of the date on which your employment
terminates; the term “Market Area” means (i) Fauquier County and Prince William
County and any separately incorporated municipality located within either
Fauquier County or Prince William County, and (ii) the area within a 15-mile
radius of any full-service banking office established by the Company at the time
of termination of your employment; the term “Person” means any person,
partnership, corporation, company, group or other entity; and the term
“Confidential Information” shall include, but not be limited to, all financial
and personnel data, computer software and all data base technologies, capital
plans, customer lists and requirements, market studies, know-how, processes,
trade secrets, and any other information concerning the non-public business and
affairs of the Company.

 

(d)Confidentiality.  During the Employment Period and thereafter, and except as
required by any court, supervisory authority or administrative agency or as may
be otherwise required by applicable law, you shall not, without the written
consent of a person duly authorized by the Company, disclose to any person
(other than your personal attorney, or an employee of the Company or an
Affiliate, or a person to whom disclosure is reasonably necessary or appropriate
in connection with the performance by you of your duties as an employee of the
Company) or utilize in conducting a business any Confidential Information
obtained by you while in the employ of the Company, unless such information has
become a matter of public knowledge at the time of such disclosure.

 

(e)Acknowledgment.  The covenants contained in this Section 6 shall be construed
and interpreted in any proceeding to permit their enforcement to the maximum
extent permitted by law.  You agree that the restrictions imposed herein are
necessary for the reasonable and proper protection of the Company and its
Affiliates, and that each and every one of the restrictions is reasonable in
respect to length of time, geographic area and scope of prohibited activities,
and that the restrictions are neither overly restrictive on your post-employment
activity nor overly burdensome for you to abide by.  You covenant that you will
not make any contention contrary to any of the foregoing representations in the
future and agree that you will be estopped to deny or contradict the truth or
accuracy of these representations.  If, however, the time, geographic and/or
scope of activity restrictions set forth in Section 6 are found by an arbitrator
or court to exceed the standards deemed enforceable, the arbitrator or court, as
applicable, is empowered and directed to modify the restriction(s) to the extent
necessary to make them enforceable.  Notwithstanding anything to the contrary
herein, nothing in this Agreement shall be construed to prohibit any activity
that cannot reasonably be construed to further in any meaningful way any actual
or potential competition against the Company or an Affiliate.

 

(f)Enforcement.  You acknowledge that damages at law would not be a measurable
or adequate remedy for breach of the covenants contained in this Section 6 and,
accordingly, you agree to submit to the equitable jurisdiction of any court of
competent jurisdiction in connection with any action to enjoin you from
violating any such covenants.  If the Company is successful in whole or in part
in any legal, equitable, or arbitration action against you in connection with
the enforcement of the covenants included

7

 

--------------------------------------------------------------------------------

in this Section 6, the Company shall be entitled to payment of all costs,
including reasonable attorney’s fees, from you.  If, on the other hand, it is
finally determined by a court of competent jurisdiction that a breach or
threatened breach did not occur under Section 6 of this Agreement, the Company
shall reimburse you for reasonable legal fees incurred to defend the claim.  In
the event legal action is commenced with respect to the provisions of this
Section 6 and you have not strictly observed the restrictions set forth in this
Section 6, then the restricted periods described in Paragraphs (a) and (b) shall
begin to run anew from the date of any Final Determination of such legal
action.  “Final Determination” shall mean the expiration of time to file any
possible appeal from a final judgment in such legal action or, if an appeal be
taken, the final determination of the final appellate proceeding.  All the
provisions of this Section 6 will survive termination and expiration of this
Agreement.

 

(g)Notice.  During the twelve (12) month period following the date of
termination, you shall provide the Company with at least ten days written notice
before the starting date of any employment, identifying the prospective employer
and its affiliated companies and the job description, including a description of
the proposed geographic market area associated with the new position.  You shall
notify in writing any new employer of the existence of the restrictive covenants
set forth in Section 6 of this Agreement.

 

7.Dispute Resolution.

 

(a)If a dispute arises out of or relates to this Agreement, or the breach
thereof, and if the dispute cannot be settled through negotiation, the parties
agree first to try in good faith to settle the dispute by mediation before
resorting to arbitration in accordance with Section 7(b) hereof.  The parties
agree to use a mediation firm and to convene the mediation in Warrenton,
Virginia.  The fees for the mediation will be borne equally by the parties.

 

(b)Except as provided in Section 7(c) below and to the extent any dispute is not
resolved through mediation as provided in Section 7(a), any dispute, controversy
or claim arising out of or related to this Agreement, or any breach thereof,
shall be submitted to and decided by binding arbitration to be held in
Warrenton, Virginia.  The arbitration shall be administered and conducted by a
mediation firm according to its standard arbitration rules governing at the time
one of the parties initiates a claim.  The fees for the arbitration services
shall be borne equally by the parties, unless otherwise agreed.  The law of the
Commonwealth of Virginia shall govern.  Either party may initiate arbitration
pursuant to this Agreement by delivering a copy of this Agreement to a mediation
firm with a request that arbitration be initiated.  Such requests shall the
claim (including relief sought) giving rise to the arbitration.  The decision of
the arbitrator(s) shall be final, conclusive and binding on the parties to the
arbitration.  Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.  The party against whom the arbitrator(s) shall render an
award shall pay the other party’s reasonable attorneys’ fees and other
reasonable costs and expenses in connection with the enforcement of its rights
under this Agreement (including the enforcement of any arbitration award in
court), unless and to the extent the arbitrator(s) shall determine that under
the

8

 

--------------------------------------------------------------------------------

circumstances recovery by the prevailing party of all or a part of any such fees
and costs and expenses would be unjust.

 

(c)The parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary, without breach of this arbitration agreement and without
abridgment of the powers of the arbitrator(s).

 

8.Non-disparagement.  You will not at any time during or after the Employment
Period make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
the Company or its business, or any of its directors, employees, customers, and
other associated third parties.  This Section 8 does not, in any way, restrict
or impede you from exercising protected rights to the extent that such rights
cannot be waived by agreement or from complying with any applicable law or
regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by law, regulation or order.  You shall promptly provide written notice
of any such order to the Company.  The Company will cause its officers and
directors to refrain from making, publishing or communicating, at any time
during or after the Employment Period, to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
you.

 

9.Miscellaneous.

 

(a)Severability.  If any clause or provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, then the remainder of this Agreement shall not be affected
thereby, and in lieu of each clause or provision of this Agreement which is
illegal, invalid or unenforceable, there shall be added, as part of this
Agreement, a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and as may be legal, valid
and enforceable.

 

(b)Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to its
conflicts of law principles.

 

(c)Entire Agreement; Amendments.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, between the parties,
including, on and after the Effective Date, the employment agreement by and
between the parties dated February 8, 2017.  This Agreement may be amended only
by an agreement signed by the parties hereto.

 

(d)Waiver.  The rights and remedies of the parties to this Agreement are
cumulative and not alternative.  Neither the failure nor any delay by either
party in

9

 

--------------------------------------------------------------------------------

exercising, in whole or in part, any right, power, or privilege under this
Agreement will operate as a waiver of such right, power, or privilege.

 

(e)Binding Effect; Survival; No Mitigation.  This Agreement is binding upon and
shall inure to the benefit of the parties and their respective successors, heirs
and assigns, provided that no part of this Agreement is assignable by you.  The
Company will require any successor (whether direct or indirect, by purchase,
merger or otherwise) to all or substantially all of the business and/or assets
of the Company to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place.  Except as otherwise expressly
provided herein, upon the termination or expiration of this Agreement the
respective rights and obligations of the parties hereto shall survive such
termination or expiration to the extent necessary to carry out the intentions of
the parties set forth in this Agreement, including but not by way of limitation
the restrictive covenants applicable to you set forth in Section 6 hereof.  You
shall not be required to mitigate the amount of any payment or benefit the
Company becomes obligated to make or provide to you in connection with this
Agreement, by seeking other employment or otherwise.

 

(f)No Construction Against Any Party.  This Agreement is the product of informed
negotiations between parties.  If any part of this Agreement is deemed to be
unclear or ambiguous, it shall be construed as if it were drafted jointly by all
parties.  The parties agree neither party was in a superior bargaining position
regarding the substantive terms of this Agreement.

 

(g)Section 409A Compliance.  This Agreement is intended to comply with Section
409A of the Code or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.

 

Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to you in connection with your termination of employment is determined
to constitute “nonqualified deferred compensation” within the meaning of Section
409A and you are determined to be a “specified employee” as defined in Section
409A(a)(2)(b)(i), then such payment or benefit shall not be paid until the first
payroll date to occur following the six-month anniversary of the date of
termination (the “Specified

10

 

--------------------------------------------------------------------------------

Employee Payment Date”). The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date shall be paid to you in a
lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.

 

(h)Clawback.  You agree that any incentive based compensation or award that you
receive, or have received, from the Company or any Affiliate under this
Agreement or otherwise, will be subject to clawback by the Company as may be
required by applicable law or stock exchange listing requirement and on such
basis as the Board of Directors of the Company determines, but in no event with
a look-back period of more than three years, unless required by applicable law
or stock exchange listing requirement.

 

(i)Documents.  All documents, records, tapes and other media of any kind or
description relating to the business of the Company or its Affiliates (the
“Documents”), whether or not prepared by you, shall be the sole and exclusive
property of the Company.  The Documents, and any copies, shall be returned to
the Company upon your termination of employment for any reason or at such
earlier time as the Board of Directors of the Company or its designees may
specify.

 

(j)Notices.  Notices and all other communications required to be delivered under
this Agreement shall be in writing and shall delivered personally or sent by
mail or overnight carrier addressed, in the case of the Company, to both the
Chairman of the Board of the Company and the head of the Company’s human
resources function at the Company’s principal corporate offices and, in your
case, to you at your address as shown in the records of the Company.  Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

 

(k)Acknowledgement of Full Understanding.  You acknowledge and agree: (i) that
you have fully read, understand and are voluntarily entering into this
Agreement; AND (ii) THAT, you have had an opportunity to ask questions and
consult with an attorney of your choice before signing this Agreement.

 




11

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

 

 

FAUQUIER BANKSHARES, INC.

 

 

By:/s/ John B. Adams, Jr.

John B. Adams, Jr.

Chairman of the Board

 

 

 

THE FAUQUIER BANK

 

 

By:/s/ John B. Adams, Jr.

John B. Adams, Jr.

Chairman of the Board

 

 

 

 

/s/ Christine E. Headly

Christine E. Headly

 

 

12

 